Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2020/0081039 and Kim hereinafter) in view of Gagea et al. (5,991,905 and Gagea hereinafter).
Claims 1 and 3:
	Kim discloses the invention substantially as claimed.  Kim teaches that (figure 2) a current measurement apparatus (200) comprises:
a combination of a controller (236) and an I/O buffer (232) for increasing or decreasing an amount of charges of the capacitor (210) which is connected to a device under test (DUT) (100) (figure 2, ¶s 39 & 40-41) [recited as a ‘control circuit’];
	a time measurer (234) for measuring an arrival time which is a time during which a voltage of the reaches a predetermined second voltage from a predetermined first voltage (figure 2, ¶ 44) [recited as a ‘counting circuit’];
	Kim does not explicitly teach that Kim’s predetermined first voltage is a voltage/point of the charging operation and Kim’s predetermined second voltage is a voltage/point of the discharging operation.  Gagea, however, teaches a device (figure 1 and 2) having a controller (120) for measuring time period T1 between times 2 and 3, corresponding to the time period in which the voltage on a second capacitor (C2) drops from voltage U to zero (Gagea: figure 1 & 2, column 1 lines 56-59, and column 3 lines 28-38 and 50-56, column 3 lines 8 and 19).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Kim’s predetermined first voltage and predetermined second voltage would have been voltage U and zero, respectively (as suggested by Gagea).  One having ordinary skill in the art would be motivated to realize so because Kim teaches that when the capacitor (210) is discharged, the voltage of one end of the capacitor (210) may reach the predetermined second voltage that is lower than the first voltage (¶ 46).

Claim 2:
	Gagea teaches that time period T1 [as recited 1st measurement interval] is between times 2 and 3, corresponding to the time period in which voltage on second capacitor C2 drops from U to zero (figure 1, column 28-36); and 
	Gagea also teaches time period T2 [as recited 2nd measurement interval] is between times 7 and 8, which corresponds to the discharge time of capacitor C2 (figure 1, column 3 lines 50-56).

Claim 17:
	Kim discloses the invention substantially as claimed.  Kim teaches that (figure 2) a current measurement apparatus (200) comprises:
	a device under test (DUT) (100) which can be a semiconductor device (figure 1, ¶s 2 & 39);
a controller (336) having an I/O buffer (232) and a time measurer for increasing or decreasing an amount of charges of the capacitor (210) which is connected to the device under test (DUT) (100), and for  measuring an arrival time which is a time during which a voltage of the reaches a predetermined second voltage from a predetermined first voltage (figures 3 & 2, ¶s 39-41 & 44, 53-54 & 59) [recited as a ‘test circuit’];
	Kim does not explicitly teach that Kim’s predetermined first voltage is a voltage/point of the charging operation and Kim’s predetermined second voltage is a voltage/point of the discharging operation.  Gagea, however, teaches a device (figure 1 and 2) having a controller (120) for measuring time period T1 between times 2 and 3, corresponding to the time period in which the voltage on a second capacitor (C2) drops from voltage U to zero (Gagea: figure 1 & 2, column 1 lines 56-59, and column 3 lines 28-38 and 50-56, column 3 lines 8 and 19).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Kim’s predetermined first voltage and predetermined second voltage would have been voltage U and zero, respectively (as suggested by Gagea).  One having ordinary skill in the art would be motivated to realize so because Kim teaches that when the capacitor (210) is discharged, the voltage of one end of the capacitor (210) may reach the predetermined second voltage that is lower than the first voltage (¶ 46).
Claim 18:
	Kim also teaches that a test pattern generation apparatus (220) for store test pattern/data to operate the DUT (figure 2, ¶39) [recited as ‘driving circuit’].
Claim 19:
Kim shows the combination of a controller (236) and an I/O buffer (232) for increasing or decreasing an amount of charges of the capacitor (210) which is connected to a device under test (DUT) (100) (figure 2, ¶s 39 & 40-41) [recited as a ‘control circuit’];
	 Kim also shows the time measurer (234) for measuring an arrival time which is a time during which a voltage of the reaches a predetermined second voltage from a predetermined first voltage (figure 2, ¶ 44) [recited as a ‘counting circuit’];
Allowable Subject Matter
Claims 8-16 are allowed.
Claims 4-7, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2020/0034962 – Kazarians et al. – Electrical current measurement system.
b. US 2007/0145981 – Tomita et al. – Semiconductor leakage current detector and method thereof, semiconductor leakage current detector with voltage trimming function and reference voltage trimming method and semiconductor integrated circuit thereof.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111